            Case 2:20-cv-00409-CB Document 23 Filed 02/18/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PENNSYLVANIA NATIONAL                         )
MUTUAL CASUALTY                               )
INSURANCE CO.,                                )
                                              )
                       Plaintiff,             )        Civil Action No. 20-409
                                              )
       v.                                     )        Judge Cathy Bissoon
                                              )
FORD MOTOR COMPANY,                           )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motion to Dismiss (Doc. 15) is GRANTED IN PART and DENIED IN

PART. Defendant’s personal-jurisdiction challenge is resolved, in Plaintiff’s favor, under the

consent-by-registration theory in Bane v. Netlink, Inc., 925 F.2d 637 (3d Cir. 1991). Id. at 640;

accord Kraus v. Alcatel-Lucent, 441 F.Supp.3d 68, 73-75 & n.16 (E.D. Pa. 2020) (collecting

cases finding that Bane survives Daimler, and rejecting the modest minority holding to the

contrary). Bane and Kraus recently were endorsed in another case in this District, Tupitza v.

Texas Roadhouse Mgmt. Corp., 2020 WL 6268631, *3-4 (W.D. Pa. Oct. 21, 2020);

their reasoning is sound; and their analyses are incorporated by reference herein.

       As to Defendant’s request for dismissal of Count III of the Complaint, Plaintiff concedes

the point, and the Motion is granted to that extent.

               IT IS SO ORDERED.



February 18, 2021                                      s/Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge
          Case 2:20-cv-00409-CB Document 23 Filed 02/18/21 Page 2 of 2




cc (via ECF email notification):

All Counsel of Record




                                       2
